Citation Nr: 0711204	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral pars interarticularis defect, L5, with 
spondylolysis, without spondylolisthesis, congenital, and, if 
so, whether service connection is warranted.

2.  Entitlement to service connection for cervical and dorsal 
spine disorders, to include as secondary to bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied reopening the veteran's claim for 
service connection for bilateral pars interarticularis 
defect, L5, with spondylolysis, without spondylolisthesis, 
congenital, because the evidence submitted by the veteran did 
not constitute new and material evidence.  In addition, the 
RO denied the veteran's claim for service connection for 
cervical and dorsal spine disorders.

Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In his substantive appeal dated June 2005, the veteran 
requested a travel Board hearing at a local VA office.  The 
evidence of record indicates that the travel Board hearing 
scheduled for June 15, 2006, was postponed.  The evidence 
also indicates that the travel Board hearing scheduled for 
August 24, 2006, was cancelled by the veteran.  The veteran 
has not submitted another request to be scheduled for another 
travel Board hearing.  It appears all due process concerns 
were satisfied in this case.

In October 2006, the veteran submitted a medical opinion by 
Dr. Hopkins dated July 26, 2006.  Although the medical 
opinion has not first been considered by the RO, the 
submission was accompanied by a waiver of referral to the RO.  
38 C.F.R. § 20.1304.

The issues of entitlement to service connection for bilateral 
pars interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital, and entitlement to service 
connection for cervical and dorsal spine disorders are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The Board denied service connection for a back disorder 
in a decision issued in August 1985.

2.  Some of the evidence received since August 1985, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the veteran's claim for bilateral 
pars interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital, or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's August 1985 decision denying the veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7104 (West 2002 and Supp. 2006); 38 C.F.R. § 
20.1100 (2006).

2.  New and material evidence has been received, and the 
claim for service connection for bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the petition to reopen the claim for entitlement to 
service connection for bilateral pars interarticularis 
defect, L5, with spondylolysis, without spondylolisthesis, 
congenital, is granted, as discussed below, the Board finds 
that any error related to the Veterans Claims Assistance Act 
on the claim was not prejudicial to the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100. The veteran's claim of service 
connection for a back disorder was previously denied in 
August 1985 by the Board.  Id.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In January 2004, the RO received the veteran's claim for 
entitlement to service connection for bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital.  Since the claim had been 
previously denied, the claim is properly characterized as a 
claim to reopen.
  
The June 2004 RO decision denied reopening the veteran's 
service connection claim because the evidence submitted by 
the veteran did not constitute new and material evidence.  
The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for the disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the August 1985 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case.  The July 2006 letter opinion by Dr. Hopkins is 
new because there is no similar opinion of record and 
material because he states that the veteran's current lumbar 
disorder is related to his active military status.  Dr 
Hopkins opined: "I think that it is quite likely that his 
spondylolisthesis and need for back surgery is related to his 
active duty military status in the past.  It is not known 
whether his bony defect was caused by an injury, or was a 
congenital lesion aggravated by his duties on active duty."  
Unlike the previous evidence of record, the July 2006 medical 
opinion by Dr. Hopkins provides evidence that the veteran's 
current lumbar disorder was caused or worsened as a result of 
active duty service.   Although Dr. Hopkins' opinion does not 
provide an analysis on the extent to which the veteran's 
lumbar disorder was caused by a congenital or developmental 
defect or the extent to which the lumbar disorder was caused 
by disease or injury that he experienced during military 
service, the opinion appears to indicate that the lumbar 
disorder was at least partially caused by disease or injury 
that the veteran experienced during his period of military 
service. 

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

New and material evidence has been received, and the claim 
for entitlement to service connection for bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital, will be reopened pursuant to 
this decision.  However, the Board cannot, at this point, 
adjudicate the reopened claim.  This is detailed in the 
REMAND below.  


ORDER

The appeal to reopen a claim for entitlement to service 
connection for bilateral pars interarticularis defect, L5, 
with spondylolysis, without spondylolisthesis, congenital, is 
granted. 


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claims to ensure that the veteran 
has been afforded every possible consideration of his claims.

Because the veteran's petition to reopen his claim for 
entitlement to service connection for bilateral pars 
interarticularis defect, L5, with spondylolysis, without 
spondylolisthesis, congenital, was denied on each occasion, 
the claim has not yet been adjudicated by the RO on the 
merits.  The RO must be given the opportunity to consider 
this issue in the first instance to ensure that the veteran 
is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
392-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Congenital or 
developmental defects may not be service-connected because 
they are not considered injuries or disease under VA law and 
regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  However, service connection may be 
granted where a superimposed injury or disease occurs during, 
or as a result of, active service.  VAOPGCPREC 82-90 (July 
18, 1990).

The current medical evidence on file is insufficient to 
determine whether the veteran is entitled to service 
connection for a lumbar spine disability.  In this regard, it 
is noted that the July 2006 letter opinion by Dr. Hopkins 
indicates that the veteran's current lumbar disorder is 
related to his active military status.  However, it appears 
that Dr. Hopkins did not have access to the veteran's claims 
folder when rendering his opinion.  As such, his conclusions 
regarding etiology are of limited probative value as they 
appear to be largely based on the veteran's self-reported 
history.  Consequently, the RO should schedule the veteran 
for a VA orthopedic examination in order to determine the 
etiology of the veteran's lumbar spine disability and to 
determine the extent to which veteran's low back disorder is 
caused by a disease or injury related to military service and 
the extent to which his low back disorder is caused by a 
congenital/developmental defect.   

In addition, in light of the fact that the veteran will be 
scheduled for an orthopedic examination, the examiner should 
also render an opinion on the nature and etiology of the 
veteran's cervical and dorsal spine disorders.  Dr. Hopkins 
has stated the veteran's cervical spondylosis was quite 
likely caused or aggravated by service.  Specifically, the RO 
should obtain a medical opinion on whether the veteran's 
cervical and dorsal spine disorders are causally related to 
his period of military service.  In addition, the RO should 
obtain an opinion on whether the veteran's cervical and 
dorsal spine disorders were caused or aggravated by the 
veteran's lumbar spine disorder.

Further, in the veteran's May 2004 statement in support of 
his claim, the veteran reported receiving treatment at the VA 
Medical Center in Ann Arbor, Michigan.  It is not clear 
whether the veteran received additional treatment from other 
VA facilities.  Accordingly, the RO should obtain the 
veteran's medical treatment records from the VA Medical 
Center in Ann Arbor, Michigan, and contact the veteran to 
find out whether he has obtained VA medical treatment from 
other VA facilities and obtain such records.  VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In the 
present appeal, while the appellant was given notice of what 
the evidence must show to establish entitlement to service 
connection generally, he was not provided notice of what the 
evidence must show to establish entitlement to service 
connection on a secondary basis pursuant to his claims for 
entitlement to service connection for cervical and dorsal 
spine disorders.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (In order to comply with the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), VA must provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
information and evidence that is needed to substantiate the 
claims and who is responsible for providing it.  The duty to 
notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.).  As 
such, the RO should provide the veteran with proper VCAA 
notice on these issues.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to his service 
connection claims.  Specifically, the 
veteran must be given notice of what the 
evidence must show to establish service 
connection on a secondary basis.  Any 
notice given, or action taken thereafter, 
must comply with the current, controlling 
legal guidance.

2.  The RO should obtain the veteran's 
complete VA medical records from the Ann 
Arbor VA Medical Center.  In addition, 
the RO should contact the veteran to 
ascertain whether he received medical 
treatment from  any other VA medical 
facility and obtain such records.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if the 
records are not available.  

3.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA orthopedic examination.  
Any indicated tests should be 
accomplished.  

With respect to the lumbar spine claim, 
following a review of the claims file, 
the examiner should: 
A) Clearly list all current low 
back disabilities; 
B) For any congenital or 
developmental defects of the low 
back, indicate whether there is 
evidence of any superimposed injury 
to the low back during service; and 
C) For any acquired low back 
disability, indicate whether it is 
at least as likely as not that such 
began in service.

With respect to the cervical and dorsal 
spine claim, following a review of the 
claims file, the examiner should: 
A) Clearly list all current 
diagnoses; 
B) Indicate whether it is at least 
as likely as not that the cervical 
and dorsal spine disorders are 
related to any aspect of his period 
of military service; and 
C) Indicate whether it is at least 
as likely as not that the veteran's 
cervical and dorsal spine disorders 
were caused or aggravated by the 
veteran's lumbar spine disorder.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  In addition, the 
rationale for each opinion expressed 
should also be provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood). 
        
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claims.  
If any benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop these 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


